Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 1 of 10 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Ayne E. Thom pow
Vv. : Crim. No. 20-104 RECEIVED
JOHN DOUGHERTY : 18U.S.C. § 371 JAN 3 1 2020
INFORMATION oir

ee
WILLIAM T. WALSH, CLERK

The defendant having waived in open court prosecution by Indictment,

the United States Attorney for the District of New Jersey charges:
(Conspiracy to Violate the Travel Act)

1. At all times relevant to this Information:

A. Defendant JOHN DOUGHERTY (“defendant DOUGHERTY”) resided
in Keyport, New Jersey.

B. Individual 1 was a resident of New Jersey.

2. From in or about January 2011 to in or about October 2017, in the
District of New Jersey and elsewhere, defendant

JOHN DOUGHERTY

did knowingly and intentionally conspire, combine, confederate, and agree with
Individual 1 to use and cause to be used facilities in interstate commerce with
the intent to promote, manage, establish, and carry on, and facilitate the
promotion, management, establishment, and carrying on of an unlawful activity
— namely, a business enterprise involving gambling, contrary to Chapter 37 of

Title 2C of New Jersey Statutes Annotated (N.J.S.A. 2C:37-2) - and thereafter to
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 2 of 10 PagelD: 2

perform acts to promote, manage, establish, and carry on, and facilitate the
promotion, management, establishment, and carrying on of such unlawful
activity, contrary to Title 18, United States Code, Section 1952(a)(3).
Goal of the Conspiracy

3. It was a goal of the conspiracy that defendant DOUGHERTY and
Individual 1 would use and cause the use of a private or commercial interstate
carrier, wire facilities, and other facilities in interstate commerce to promote,
manage, establish, carry on, and facilitate the unlawful activity of a business
enterprise involving gambling.

Manner and Means of the Conspiracy
4. It was part of the conspiracy that:

A. defendant DOUGHERTY, acting as Individual 1’s agent for their
gambling business and with Individual 1’s knowledge and assistance,
was given access at various times to websites that were used to conduct
sports betting;

B. as Individual 1’s agent, defendant DOUGHERTY had his own group
of bettors (“defendant DOUGHERTY’s bettors”) who, with Individual 1’s
knowledge and assistance, were given access to a website to conduct
sports betting with their own usernames and passwords;

C. while defendant DOUGHERTY was in New Jersey, with Individual
1’s knowledge and assistance, defendant DOUGHERTY accessed a
website used by defendant DOUGHERTY’s bettors, some of whom were
located outside of New Jersey, to track their gambling activity;

D. defendant DOUGHERTY and Individual 1 used cell phones to
communicate with each other through phone calls and by text messages;

E. at various times, Individual 1 changed the cell phone number that
he used to communicate with defendant DOUGHERTY;
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 3 of 10 PagelD: 3

F. Individual 1 referred to himself in text messages that he sent to
defendant DOUGHERTY not by Individual 1’s actual name, but by a code
name;

G. while defendant DOUGHERTY was in New Jersey, he used his cell
phone to communicate with defendant DOUGHERTY’s bettors, some of
whom were located outside of New Jersey, through phone calls and by
text messages;

H. defendant DOUGHERTY used money provided by Individual 1 to
pay bets won by defendant DOUGHERTY’s bettors, some of whom were
located outside of New Jersey;

I. defendant DOUGHERTY collected money from defendant

DOUGHERTY’s bettors, some of whom were located outside of New
Jersey, for bets they lost and then met with Individual 1 in various
locations in New Jersey to share that money with Individual 1; and

J. while defendant DOUGHERTY was in New Jersey, he and
Individual 1 used and caused to be used a facility in interstate
commerce, namely, a private or commercial interstate carrier, to deliver
and receive money owed to or by defendant DOUGHERTY’s bettors as a
result of their gambling activity.

Overt Acts

5. In furtherance of the conspiracy and to effect its object, the

following overt acts were committed in the District of New Jersey and

elsewhere:

A. On or about January 18, 2017, defendant DOUGHERTY received a

text message from Individual 1: (1) identifying himself not by his actual name,

but by a code name and (2) informing defendant DOUGHERTY that the text

message was from a new cell phone number that Individual 1 was using.

B. On or about February 12, 2017, defendant DOUGHERTY used his

cell phone to send Individual 1 the following text messages about one of

3
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 4 of 10 PagelD: 4

defendant DOUGHERTY’s bettors who was located outside of New Jersey

(“Individual 2”):

 

 

 

“big and I'm sure expects it on time. I'm very annoyed
obviously.”

| Text
TEXT MESSAGE
| MESSAGE # |
“Something is wrong with him winning like this.
...[Individual 2] doesn't pay me 5 k settle up last week, I
1 text him again about it and never replies.... now he's up”

 

 

 

Cc. On or about February 12, 2017, defendant DOUGHERTY used his
cell phone to send Individual 1 a text message that asked, in substance, that
Individual 1 check if bets placed on a website under Individual 2’s username and
under a different username “are coming from same computer/ip address.”

D. On or about February 13, 2017, Individual 1 responded to defendant
DOUGHERTY in a text message stating, “Just saw final numbers. Wif. I have a
cali in to” an individual who assisted in operating the website that Individual 2
used to conduct sports betting.

E. On or about February 27, 2017, defendant DOUGHERTY and
Individual 1 exchanged the following text messages about Individual 2 and
another of defendant DOUGHERTY’s bettors who was located outside of New

Jersey (“Individual 3”):
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 5 of 10 PagelD: 5

 

 

 

 

| Text MEssaGE # SOURCE TEXT MESSAGE
1 DOUGHERTY CELL], ,.. »
PHONE [Individual 3] owes 43K...
2 INDIVIDUAL 1 CELL |. 4... , . »
PHONE [Individual 3’s] # getting crazy.
3 DOUGHERTY CELL | “[Individual 2} is at 12,500. We
PHONE settle at 15 now.”

 

 

 

 

 

F, On or about March 7, 2017, defendant DOUGHERTY used his cell
phone to send Individual 1 text messages asking, in substance, whether a
particular “888” telephone number (the “888 telephone number”) was “the agent
number for service” for a website that was used to conduct sports betting.

G.  Atabout the same time that defendant DOUGHERTY sent the above-
referenced text messages, on or about March 7, 2017, while he was in New
Jersey, defendant DOUGHERTY used his cell phone to call the 888 telephone
number.

H. On or about March 20, 2017, defendant DOUGHERTY and

Individual 1 exchanged the following text messages about Individual 2 and

 

 

 

 

 

 

 

Individual 3:
TEXT MESSAGE # SOURCE TEXT MESSAGE

l DOUGHERTY CELL | “[Individual 3] over
PHONE 36....[Individual 2], over 37.....”

2 “Getting 35k tomorrow before

DOUGHERTY CELL | 10am. [Individual 2] is gold with
PHONE paying...may want to reconsider
lowering his limits. Just a

 
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 6 of 10 PagelD: 6

 

TEXT MESSAGE # SOURCE TEXT MESSAGE

thought....don't want him to walk
away bei[ng]”

 

 

 

 

3 “... offended. I realize he got
DOUGHERTY CELL | lucky though and that week was
PHONE brutal. Anyway, I can pay you
most tomorrow after it comes.”
4 INDIVIDUAL 1 CELL | “Cool. Keep me posted tomorrow.
PHONE Drop limits after tournament”

 

 

 

 

I. On or about March 21, 2017, Individual 1 sent defendant
DOUGHERTY a text message stating, “Let me know when the eagle has landed.
Thanks.”

J. Later that same day, on or about March 21, 2017, in Keyport, New
Jersey, defendant DOUGHERTY received a UPS Express Box that was sent by
Individual 2 from outside of New Jersey, which contained a substantial amount
of cash for gambling losses incurred by Individual 2.

K. Subsequently, on or about March 21, 2017, defendant DOUGHERTY
used his cell phone to send Individual 1 a text message stating, “Eagle has
landed. Gonna count now,” attached to which was a photograph of the UPS
Express Box that was sent by Individual 2.

L. On or about March 27, 2017, defendant DOUGHERTY and

Individual 1 exchanged the following text messages about Individual 3:
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 7 of 10 PagelD: 7

 

TEXT MESSAGE # SOURCE TEXT MESSAGE

 

“(Individual 3] owes 36,347 total.
He was getting the no juice last 2
weeks also on plays.”

DOUGHERTY CELL
1 PHONE

 

“I would accommodate [Individual

INDIVIDUAL 1 CELL | 3) this time but MUST be paid in

 

 

2 aan full. Cash no checks.”
“Told him what we talked about.
Paying cash Friday...all of it. I

8 ee LONE CELL told him 32 was the number. He
said he would get back to me but
it sounded good. I guess”

4 DOUGHERTY CELL | “like he pretended that he had to

PHONE run it by someone....”

 

 

 

 

 

M. On or about March 31, 2017, defendant DOUGHERTY and

Individual 1 exchanged the following text messages about Individual 3:

 

T

 

 

 

TEXT MESSAGE # SOURCE TEXT MESSAGE
1 INDIVIDUAL 1 CELL _
“ ?
PHONE [Individual 3] 32%
2 DOUGHERTY CELL .
PHONE “Yes. Hoping”

 

 

 

 

N. Later on or about March 31, 2017, defendant DOUGHERTY used his
cell phone to send a text message to Individual 1, stating, “Gonna count. Let’s
hope,” to which was attached a photograph of a brown envelope and cash.

O. Subsequently, on or about March 31, 2017, defendant DOUGHERTY

and Individual 1 exchanged the following text messages about Individual 3:

7
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 8 of 10 PagelD: 8

 

 

 

 

 

TEXT MESSAGE # SOURCE TEXT MESSAGE
“Wow. Miracles do happen. All
1 DOUGHERTY CELL here. I even said to him if he
couldn't get all of it to roll 2 and
PHONE . .
give me 30. So he actually gives
me 32. I think this is”
2 “another bargaining chip down the
DOUGHERTY CELL line nga him. Lol ets keep
PHONE track of his play going orward
from week ending 4-2-16 going
forward.”
3 INDIVIDUAL 1 CELL | “Agree 100%. I will keep track
PHONE too.”

 

 

 

 

P. On or about July 30, 2017, defendant DOUGHERTY used his cell
phone to send Individual 1 the following text messages about a website that was

used to conduct sports betting:

 

TEXT MESSAGE # TEXT MESSAGE

 

“Hey, as of yesterday I can't access the ‘weekly balance’
link on agents page. Can't do it on phone or computer.
Then I saw a message to call [an individual who assisted

 

1 in operating a website that was used to conduct sports
betting]... .”
2 “,...Just letting u know in case u don't.”

 

 

 

 

In violation of Title 18, United States Code, Section 371.
Case 3:20-cr-00109-AET Document1 Filed 01/31/20 Page 9 of 10 PagelD: 9

Forfeiture Allegation

1. As a result of committing the offense charged in this Information,
defendant
JOHN DOUGHERTY
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461, $80,000, constituting proceeds of the offense obtained by
defendant DOUGHERTY.
2. If any of the property described above, as a result of any act or

omission of defendant DOUGHERTY:

A. cannot be located upon the exercise of due diligence;

B. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

D. has been substantially diminished in value; or

E. has been commingled with other property which cannot be divided

without difficulty;
it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as
incorporated by 28 U.S.C. § 2461(c), to seek forfeiture of any other property of
defendant DOUGHERTY up to the value of $80,000.
Croig Carpenity

CRAIGCARPENITO
UNITED STATES ATTORNEY

 
Case 3:20-cr-00109-AET Document 1 Filed 01/31/20 Page 10 of 10 PagelD: 10

 

0687-SP9-E46
AGSUAL MAN ‘NAVMAN

AGTNYOLLY 'S' fF) LNVLSISSY
IMAGW] NALYOY C

 

AGSAaLP MAN AO LOMLSIqd AHL Yod
AGNYOLLY SALVLS GaLIN|

OLINEdYVD) DIVAD

 

TLE $ ‘O'S'N BT

aod NOILVNAOANI

 

ALYAHDNOd NHOC
“A

VOISGANV JO S&LVIS GaLINA

 

Assia MON JO JOTLISIG
WNOD 21TSIG $9}¥}g pozUQ

 

‘MaaWON ASYD
